Citation Nr: 1236458	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-18 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include asthma. 

2.  Entitlement to service connection for a prostate disability. 

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for a neurological disability, to include neuropathy. 

5.  Entitlement to service connection for a muscle disability. 

6.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome. 

7.  Entitlement to service connection for an immune deficiency. 

8.  Entitlement to service connection for a disability of the joints, to include osteoarthritis. 
9.  Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to July 1998.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The issues of entitlement to service connection for sleep apnea, a neurological disability, a muscle disability, a gastrointestinal disability, an immune deficiency, a joint disability, and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's chronic respiratory disability, diagnosed as asthma, is etiologically related to active duty service.

2.  The Veteran's prostate disability, diagnosed as prostatitis and benign prostatic hyperplasia (BPH), is etiologically related to active duty service. 


CONCLUSIONS OF LAW

1.  The Veteran's asthma was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The Veteran's prostatitis and BPH were incurred in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for respiratory and prostate disabilities as they were incurred during active duty service.  The Veteran testified during the April 2012 videoconference hearing that he was treated for respiratory and prostate problems throughout his military service and has continued to experience similar difficulties since his retirement in 1998.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a preliminary matter, the Board notes that the Veteran has contended that his disabilities are manifestations of an undiagnosed illness due to active service in the Persian Gulf.  Service connection may be granted to any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asian Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (2011).  The Veteran's service records document that he received the Southwest Asia Service medal, but was stationed at Incirlik Air Base in Turkey from December 1994 to April 1995.  38 C.F.R. § 3.317(d)(2) specifically defines the Southwest Asia theater of operations and does not include Turkey in the designated geographic area.  Therefore, the provisions of 38 C.F.R. § 3.317 are not for application in this case.  

Turning to service connection on a direct basis, the record clearly establishes the presence of current respiratory and prostate disabilities.  The Veteran has undergone treatment for asthma throughout the claims period and was diagnosed with mild BPH following a urethroscopy in March 2007.  His private physicians have also noted a history of prostate problems and prostatitis since October 2000.  These findings demonstrate the presence of current respiratory and prostate disabilities diagnosed as asthma, prostatitis, and BPH. 

Service records also document in-service injuries.  The Veteran was first diagnosed with mild persistent asthma in December 1997 following spirometry testing.  Additionally, service records show that the Veteran was treated for breathing problems dating from October 1991, though he was diagnosed with allergic rhinitis.  The Veteran continued to receive treatment for asthma during service up to his retirement in July 1998.  The June 1998 retirement physical examination also noted the diagnosis of mild intermittent asthma.  

Similarly, the Veteran received treatment for prostate problems during active service.  In October 1984, while undergoing treatment for a urinary tract infection, his physician noted a history of an inflamed prostate one year earlier.  He was also diagnosed with possible mild prostate hyperplasia in November 1994 and resolving prostatitis one year later.  The Veteran received treatment for additional episodes of prostatitis in January 1994 and October 1997.  Although examination of the prostate was normal at the June 1998 retirement examination, the examining physician noted that the Veteran had undergone treatment for prostatitis with no problems at the present.  The documented treatment for asthma, prostatitis, and BPH during active duty clearly establishes in-service injuries.  

With respect to the third element of service connection, a nexus between the current disabilities and in-service injury, the record contains medical and lay evidence in support of the claims.  The Veteran testified in April 2012 that he has experienced respiratory and prostate problems since active service, and private medical records document consistent treatment for asthma, prostatitis, and BPH since February 2000, less than two years after the Veteran's retirement from active duty service.  Although there is no medical opinion explicitly providing a link between the Veteran's disabilities and active duty service, the Board finds that the service and post-service medical records establish that the Veteran's asthma and prostate conditions had their onset during active duty service.  All three elements of service connection are present, and the claims are granted.  

The Board also finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  
ORDER

Entitlement to service connection for a respiratory disability, diagnosed as asthma, is granted. 

Entitlement to service connection for a prostate disability, diagnosed as prostatitis and BPH, is granted. 


REMAND

Regarding the Veteran's other claimed disabilities, sleep apnea, a neurological disability, a muscle disability, a gastrointestinal disability, an immune deficiency, a joint disability, and a skin disability, he contends that they are manifestations of a larger disease process and are all related to one another.  Post-service private medical records document diagnoses of various conditions including celiac disease, various food allergies, neuropathy, arthritis of the hands, arms, legs, and feet, a vitamin D deficiency, possible fibromyalgia, and anemia and a B12 deficiency.  The Veteran has also complained of symptoms such as gross and fine motor dysfunction, muscle spasms, and skin rashes.  

The Veteran testified during the April 2012 videoconference hearing that he began to experience symptoms of all his claimed disabilities during service following his tour in Turkey.  He testified that his symptoms worsened at his posting in Spain and have continued since his retirement in July 1998.  The Veteran is competent to report the incurrence of injuries during service and the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of the claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of the claimed sleep apnea, neurological, muscle, gastrointestinal, immune, joint, and skin disabilities.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  

After physically examining the Veteran and reviewing the complete claims file, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed sleep apnea, neurological, muscle, gastrointestinal, immune, joint, or skin disabilities are etiologically related to any incident of the Veteran's active duty service or otherwise related in whole or in part to his active service.  

The examiner should also consider whether the Veteran's complaints are manifestations of one or more disease processes.  In this regard, the Board notes that the Veteran has been diagnosed with celiac disease, possible fibromyalgia, and vitamin D and B12 deficiencies by private physicians.  

The rationale for all opinions expressed should also be provided which include references to specific evidence in the claims file.

2.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted the RO should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


